Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a covering panel comprising at least one substrate wherein said substrate comprises a PVC synthetic material and at least one filler material, wherein said at least one filler material is present in said substrate in an amount from 20.0 to 50.0 wt.% based on the weight of said substrate, wherein said substrate comprises one or more plasticizers in an amount of less than 5 wt.% or less, based on the total weight of said substrate, and wherein said at least one filler comprises talc in an amount of at least 50 wt.% based on the total weight of said filler material and wherein the covering panel is rigid having an E-modulus of 1,000 MPa or higher and has a dimensional stability within the range of - 0.20% to + 0.20% according to DIN EN 150 2399 at 70°C.

Independent claim 17 recites a process of producing covering panels wherein each covering panel comprises at least one substrate and wherein said at least one substrate comprises PVC and at least one filler material, the method comprising the steps of: mixing a synthetic material and at least one filler material in an amount from 20.0 to 50.0 wt.% of filler material based on the total weight of said mixture, wherein said substrate comprises one or more plasticizers in an amount of less than 5wt.%, based on the total weight of said substrate, wherein said at least one filler material comprises at least 50 wt.% of talc by weight of the filler material, thereby obtaining a mixture; extruding said mixture and thereby obtaining a substrate. 

The prior art fails to disclose a covering panel comprising at least one substrate wherein said substrate comprises the combination a PVC synthetic material and at least one filler material, wherein said at least one filler material is present in said substrate in an amount from 20.0 to 50.0 wt.% based on the weight of said substrate, wherein said substrate comprises one or more plasticizers in an amount of less than 5 wt.% or less, based on the total weight of said substrate, and wherein said at least one filler .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SHEEBA AHMED/Primary Examiner, Art Unit 1787